Citation Nr: 0204974	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-48 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to October 15, 
1997, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2. Entitlement to an effective date prior to October 15, 
1997, for the award of service connection and compensation 
for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to May 1963, 
and from September 1963 to November 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
which, among other things, granted service connection and 
assigned an initial 10 percent evaluation for tinnitus, 
effective October 15, 1997, and granted an award of a TDIU, 
effective October 15, 1997.  In January 1999, the veteran 
expressed disagreement with, among, other things, the 
assigned effective dates for his awards of compensations.  In 
March 1999, the RO issued a Statement of the Case that 
included a discussion of both issues, and, in April 1999, the 
veteran perfected his appeal on the questions of earlier 
effective dates via a statement accepted in lieu of a VA Form 
9, Appeal to Board of Veterans' Appeals.

In June 2000, the Board denied the veteran's claims for 
effective dates earlier than October 15, 1997 for the awards 
of a TDIU and service connection for tinnitus; at that time, 
the Board also remanded other issues in appellate status.  
The veteran appealed the denial of his claims to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2001, counsel for the Secretary of Veterans Affairs 
filed a Motion for Partial Remand and to Stay Proceedings 
(motion), requesting that the Court vacate and remand the 
Board's decision as to the denial of claims for earlier 
effective dates for consideration of those claims in light of 
the Veterans Claims Assistance Act of 2000, signed into law 
during the pendency of this appeal.  The appellant did not 
oppose the motion.  In a July 2001 order, the Court granted 
the motion for remand, vacated the Board's June 2000 decision 
as to the denial of the earlier effective date claims, and 
remanded these issues to the Board for proceedings consistent 
with the motion.  The claims file has since been returned to 
the Board.


FINDINGS OF FACT

1.  The veteran was separated from his final period of active 
military service in November 1981.

2.  The veteran filed a claim for a TDIU on October 15, 1997.

3.  In July 1998, the RO awarded the veteran a TDIU, 
effective October 15, 1997. The award was based, in part, on 
records from the Social Security Administration (SSA) 
submitted at the time of the October 1997 claim.

4.  Although the veteran did not file a specific claim for 
service connection for tinnitus, in March 1998, the veteran 
underwent VA audiological evaluation in connection with his 
claim for a TDIU; that evaluation culminated in an assessment 
of "bilateral tinnitus, constant since 1968 Vietnam War."

5.  In July 1998, the RO granted service connection and 
assigned a 10 percent evaluation for tinnitus, effective 
October 15, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
15, 1997, for the award of a TDIU, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5101, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.400 (2001).

2.  The criteria for an effective date earlier than October 
15, 1997, for the award of service connection and 
compensation for tinnitus, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5101, 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.150, 3.151, 3.155, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, and the subject of the Secretary's 
motion for remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

In a February 2002 statement filed with the Board, the 
veteran's attorney argues that a remand of these matters is 
warranted.  In support, he contends, essentially, that prior 
case law of the Court suggests that to render a determination 
as to the applicability of the VCAA, when no notice (of what 
evidence is needed to substantiate the claim, which such 
evidence VA will obtain and which the veteran must obtain) 
has been provided under 38 U.S.C.A. § 5103A (West Supp. 
2001), would violate due process.  

The Board finds, however, that although the RO has not had 
the opportunity to consider the issues on appeal in light of 
the change in law and regulations, the requirements of the 
new law have, essentially, been satisfied.  In this regard, 
the Board notes that, as evidenced by the March 1999 
statement of the case and the now-vacated June 2000 Board 
decision, the veteran and his attorney have been given notice 
of the pertinent laws and regulations governing his claims 
and the reasons for the denial of his claims.  Hence, they 
have been provided notice of the information and evidence 
necessary to substantiate the claims, and have been afforded 
ample opportunity to submit such information and evidence.  
Likewise, the Secretary's motion and the Court's order 
provided to the veteran and his attorney notice of the VCAA

Furthermore, VA has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims; in fact, it appears that all 
existing, pertinent evidence identified by the veteran as 
relative to these claims has been obtained and associated 
with the claims files.  Moreover, there is no indication that 
there is additional, pertinent evidence outstanding that is 
necessary for a fair adjudication of the issues on appeal.  

Regarding the latter point, the Board notes that the 
veteran's attorney has asserted that a remand also is 
warranted so that "retrospective medical opinion" on the 
question of whether the veteran was totally disabled due to 
his service-connected disabilities prior to October 15, 1997, 
and the question of when the veteran began to experience 
symptoms of tinnitus can be obtained.  The Board notes that 
effective date issues generally involve a determination as to 
when a claim was received or when entitlement to certain 
benefits arose.  However, under the laws and regulations 
governing effective dates, the date of the filing of the 
claim, more often than not, is the controlling factor.  For 
the reasons explained in more detail below, such later 
developed evidence as a "retrospective medical opinion," 
even if establishing earlier entitlement, would not affect 
the outcome of either the claim for an earlier effective date 
for award of a TDIU or the claim for an earlier effective 
date for the award of service connection for tinnitus.  
Therefore, such evidence is not shown to be necessary for the 
resolution of either claim, and, hence, provides no basis for 
remand.  

Finally, while the veteran's attorney has asserted that the 
Board should remand the claims involving TDIU and tinnitus 
because two other claims (claims for higher evaluations) 
previously were remanded, this assertion, without more, 
ignores the distinction between claims for earlier effective 
date claims and claims for higher evaluations, and likewise 
provides no basis for remand.  

Under these circumstances, and in view of the bases for the 
denial of the claims, as set forth below, the Board finds 
that the veteran is not prejudiced by the Board's 
consideration of the claims, at this juncture, without first 
remanding them to the RO-either for explicit VCAA 
consideration or for additional development.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  These claims are ready 
to be considered on the merits.  

I.  Earlier effective date for award of a TDIU

On October 15, 1997, the RO received a letter from the 
veteran's attorney claiming that the veteran was entitled to 
service connection for heart disease, an award of a TDIU and 
a total disability rating for pension purposes.  Also on 
October 15, 1997, the veteran submitted, apparently for the 
first time, medical records and a disability determination 
sheet from SSA, which indicated that he had been disabled due 
to coronary artery disease and obesity since August 8, 1989.

The veteran underwent VA examinations in March and April 
1998.  In a July 1998 rating decision, the RO granted service 
connection for numerous disorders, to include coronary artery 
disease; the RO also then granted the veteran's claim for a 
TDIU, effective October 15, 1997.

Through a January 1999 notice of disagreement from his 
attorney, the veteran first conveyed his disagreement with 
the effective date of the TDIU.  Subsequently, in a February 
1999 statement, the veteran's attorney asserted that the 
veteran had "provided the Regional Office with a copy of his 
Social Security Award in October 1990 and therefore, the 
Regional Office had constructive notice that he was totally 
disabled because of his service connected coronary artery 
disease."  The veteran's attorney further maintained that the 
veteran's "submission of his Social Security Award was in 
fact an informal claim for increased rating and TDIU."  
Finally, he has contended that "[w]hen all the evidence is 
viewed in light of 38 C.F.R. § 3.400(o)(2), the veteran's 
effective date for total disability should be October 1989."

The veteran's attorney reiterated these assertions in the 
April 1999 statement submitted in lieu of a VA Form 9.  He 
stated that it was the veteran's contention that "due to the 
fact that the VARO had actual notice of [the veteran's] 
unemployability by 10/90, [ ] the award of TDIU should have 
an effective date of not later than 10/89."  According to the 
veteran's representative, "[t]he justification for an EED one 
year earlier than the actual notice date of 10/90, is based 
on 38 C.F.R. § 3.400(o)(2)."  Additionally, in a May 2000 
statement, the veteran's service representative asserted that 
the correct effective date of the TDIU was October 15, 1996 
because, "[b]ased on the SSA records alone, it was factually 
ascertainable that [the veteran] was totally disabled up to 
one year prior to the filing of his formal claim on 
10/15/97."

However, after careful review of the case, to include the 
specific contentions advanced by the veteran's attorney, the 
Board finds that the record presents no legal basis for the 
award of a TDIU prior to October 15, 1997.

VA will grant a TDIU when the evidence shows that the 
appellant is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993). 

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a). 

In this case, the RO's award of a TDIU was predicated, at 
least in part, on the RO's June 1998 grant of service 
connection for coronary artery disease, effective from 
October 15, 1997.  Although the RO assessed the veteran's 
heart disease as 30 percent disabling (apparently based on 
the results of the April 1998 VA examination), the RO then 
also granted service connection for arthritis affecting six 
joints, five of which were assessed as 10 percent disabling 
each; granted service connection for tinnitus, assessed as 10 
percent disabling; and increased the rating for the veteran's 
service-connected psychiatric disorder to 50 percent.  This 
action resulted in a combined disability evaluation of 90 
percent from October 15, 1997.  Further, SSA records 
accompanying the claim filed in October 1997 revealed total 
disability, in part, due to coronary artery disease.  
Resolving all reasonable doubt in the veteran's favor, the RO 
awarded a TDIU effective October 15, 1997.  The Board finds 
that this determination is consistent with both the facts and 
the governing legal authority.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  In the case 
of disability compensation, the effective date of the award 
for increase is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  In this case, the RO correctly assigned an 
effective date of October 15, 1997 for the award of a TDIU-
the date of the veteran's claim for that benefit.

The veteran's attorney has asserted that, in October 1990, 
the veteran submitted to the RO a copy of an SSA award 
showing that he was disabled due to coronary artery disease, 
and that this constitutes an informal claim for a TDIU.  
Complete review of the veteran's claims files, however, shows 
no indication that a copy of the SSA award notice was ever 
associated with the claims files at any time prior to October 
15, 1997.  Despite the contentions of the veteran's attorney, 
the Board finds that the claims files contain no evidence 
that placed the RO on constructive or actual notice that the 
veteran was entitled to a TDIU (based on service-connected 
disability) prior to the time he submitted his SSA records in 
1997.  While medical records and the SSA award notice 
submitted with the October 1997 claim reveal that the veteran 
was disabled since 1989, the law specifically states that the 
effective date of an award is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Furthermore, because no 
claim for a TDIU was received within one year from the date 
that the veteran became disabled, the provisions of section 
3.400(o)(2) are not for favorable application in this case.

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
As the record in this case clearly is devoid of any document 
that can be construed as a claim for a TDIU prior to October 
1997, there simply is no legal basis for assignment of an 
effective date for a grant of a TDIU earlier than October 15, 
1997-the date of claim.  Hence, the claim for an earlier 
effective date must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

II.  Earlier effective date for the award of service 
connection
and compensation for tinnitus

Historically, the Board notes that, in January 1982, the 
veteran filed an original claim for service connection for 
hearing loss.  At that time, there was no mention of 
tinnitus.  In support of his claim of service connection for 
hearing loss, the veteran submitted a May 1968 medical report 
reflecting that he had been seen for bilateral high frequency 
hearing loss.  VA examination in March 1982 revealed that the 
veteran related complaints of ringing in the ears and a 
history of having a constant ringing in the left ear.  In 
December 1982, the RO deferred a decision with regard to the 
veteran's claim for entitlement to service connection for 
hearing loss.  In April 1983, the RO established service 
connection and assigned a noncompensable rating for bilateral 
hearing loss, effective from December 1, 1981.  While an 
October 1991 progress note from the VA mental health clinic 
notes that the veteran reported complaints of constant 
ringing in the ears since an inservice explosion, the veteran 
never submitted a claim for service connection for tinnitus.

On October 15, 1997, the RO received a letter from the 
veteran which, in part, claimed that the veteran was entitled 
to a TDIU and a total and permanent disability rating.  As a 
direct consequence of this letter, the veteran was given 
numerous VA examinations, including a March 1998 VA audio 
examination culminating in a diagnosis of severe constant 
bilateral tinnitus related to the veteran's military service.  
Thereafter, in a July 1998 rating decision, the RO granted 
service connection for numerous disorders, including 
tinnitus, evaluated as 10 percent disabling, effective from 
October 15, 1997.

In January 1999, the veteran expressed his disagreement with 
the assigned effective date for the award of service 
connection and compensation for tinnitus.  It was asserted 
that the veteran's initial January 1982 claim for service 
connection for hearing loss was also a claim for service 
connection for tinnitus.  Specifically, in the January 1999 
NOD, the April 1999 statement accepted in lieu of a VA Form 9 
and the statement received at the RO in May 2000, the 
veteran's attorney maintained that tinnitus was concurrent 
with hearing loss, and noted that the veteran's complaints of 
tinnitus on VA examination in March 1982.  The veteran's 
attorney also pointed to 38 C.F.R. § 3.155 and asserted that 
the March 1982 VA examination report could be construed as an 
informal claim for service connection for tinnitus.  
Essentially, he contended that, while the April 1983 decision 
granted service connection for hearing loss, it left 
unadjudicated the informal claim for service connection for 
tinnitus.  He concluded his argument with the assertion that 
service connection for tinnitus should therefore have an 
effective date no later than January 4, 1982, the date the 
veteran signed his initial claim for service connection for 
hearing loss.  

After carefully considering the evidence of record in light 
of the governing legal authority, however, the Board finds 
that none of the arguments advanced on the veteran's behalf 
presents a basis for a assignment of an effective date for 
the award of service connection and compensation for tinnitus 
earlier than October 15, 1997.  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).

Because various arguments advanced by the veteran's attorney 
suggest that a claim for tinnitus was filed, or raised by the 
record, prior to October 15, 1997, consideration also must be 
given to the legal criteria governing claims for VA benefits. 

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155. 

Initially, the Board notes that while the veteran's January 
1982 claim included the issue of service connection for 
hearing loss, it made no reference to tinnitus.  Likewise, no 
statement submitted by the veteran or his attorney, prior to 
the statement received by the RO on October 15, 1997, 
indicates that service connection was being sought for 
tinnitus; thus no earlier statement may be construed as an 
informal claim for that benefit.  In fact, the veteran has 
never submitted a specific claim for service connection for 
tinnitus; it was only through his October 1997 claim for a 
TDIU that he underwent an audiological evaluation, which 
culminated in a diagnosis of chronic severe bilateral 
tinnitus.  Clearly, the claim for TDIU was filed, and the 
diagnosis of chronic severe bilateral tinnitus was rendered, 
more than one year after the veteran's discharge from 
service.  Therefore, the date of the TDIU claim, filed prior 
to the diagnosis of tinnitus, is the earliest possible date 
on which service connection for tinnitus could be awarded.

Additionally, the Board notes that, while a treatment report 
may constitute an informal claim for some benefits, such as 
an increased rating for a condition already established as 
service connected, such is not the case with respect to 
original applications for service connection where, as in the 
instant case, there has been no prior allowance or 
disallowance of a formal claim for service connection.  See 
38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  
The Board would also point out that even if section 3.157 
were applicable in this case, contrary to the veteran's 
attorney's suggestions, there is no medical evidence that 
could be construed as raising a claim for tinnitus prior to 
October 15, 1997.  Only bilateral sensorineural hearing loss 
was assessed in March 1982; the examiner did not diagnose 
tinnitus at that time.  Moreover, the mere fact that a 
symptom reported by the veteran, such as ringing in the ears, 
was noted on audiological evaluation in March 1982 does not 
establish that the veteran was then seeking service 
connection for a specific disability that may associated with 
such symptom.  

For all the foregoing reasons, the Board finds that the 
veteran's assertions that an informal claim for service 
connection for tinnitus was received prior to October 15, 
1997 simply is without merit.  Under these circumstances, 
there is no legal basis for assignment of an effective date 
for service connection for tinnitus prior to October 15, 
1997.  The governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

An effective date earlier than October 15, 1997, for an award 
of a TDIU, is denied.

An effective date earlier than October 15, 1997, for an award 
of service connection and compensation for tinnitus, is 
denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

